Citation Nr: 1807757	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease (claimed as heart problem and chest pain).

2. Entitlement to service connection for a right testicular condition.
 
3. Entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety), to include as secondary to a service-connected disability.

4. Entitlement to an effective date earlier than June 29, 2013 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to September 1983. 

This matter was previously before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In October 2016, the Board, in pertinent part, reopened the Veteran's claim of entitlement to service connection for right testicular condition and remanded that issue, along with the claims of service connection for coronary artery disease and an acquired psychiatric disorder for additional evidentiary development. The Board also determined that the claim for a TDIU was no longer before the Board, as it was granted by way of an August 2015 rating decision, effective June 29, 2013, which was the date the Veteran met the schedular requirements.

The Veteran appealed the Board's October 2016 decision to the Court of Appeals for Veterans Claims (Court), to the extent that it declined to reach the issue of a TDIU in the first instance. The Court, in an order dated August 9, 2017, vacated that portion of the Board's decision and remanded it to the Board for readjudication. The parties agreed that remand was necessary in accordance with the terms of the parties' Joint Motion for Partial Remand (JMPR) because the Board erred when it found that the issue of a TDIU and the assigned effective date of June 29, 2013 was no longer before the Board.

The Board has since characterized the issue as entitlement to an effective date earlier than June 29, 2013 for the award of a TDIU. That claim, and the previously remanded service connection claims have since been merged into a single appellate stream and returned to the Board for further consideration.

The Board notes that the Veteran's representative has suggested that the Board should consider the additional symptomatology of the Veteran and apply the three-step inquiry provided in Thun v. Peake, 22 Vet. App. 111 (2008), to find that the Veteran be awarded an extraschedular disability rating for his right hand disability under 38 C.F.R. § 3.321(b)(1) (2017). That matter was addressed and denied in the Board's October 2016 decision and remained undisturbed by the Court's July 2017 JMPR and corresponding August 2017 order. As such, the issue of an extraschedular rating is no longer ripe for Board discussion at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to an effective date earlier than June 29, 2013 for the award of a TDIU is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence of record does not show that coronary artery disease (claimed as heart problem and chest pain) is related to service or manifested to a compensable degree within one year following service.

2. The preponderance of the evidence of record does not show that a right testicular condition is related to service. 

3. The preponderance of the evidence of record does not show that an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety) is related to service and/or is due to or made worse by a service-connected disability. 

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for coronary artery disease (claimed as heart problem and chest pain) have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for a right testicular condition have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3. The criteria for entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety), to include as secondary to a service-connected disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's October 2016 remand, the Agency of Original Jurisdiction (AOJ) retrieved outstanding and pertinent records and provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiner. The AOJ later issued a supplemental statement of the case in March 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. Coronary artery disease is listed among these diseases. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown in service, subsequent manifestations of the same chronic disease are generally service-connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Coronary artery disease

The Veteran seeks entitlement to service connection for coronary artery disease (claimed as heart problem and chest pain). Essentially, the Veteran has claimed that he experienced shortness of breath and exercise limitation in service and at some point was misdiagnosed with a heart murmur.

Initially, the Board observes that the Veteran's service treatment records are silent as to any cardiac condition. 

The Board further observes that the Veteran has received both private and VA treatment for a cardiac condition. It appears that the Veteran sustained a myocardial infarction over a decade ago and he has continued with treatment since that time. 

Pursuant to the Board's October 2016 remand, the Veteran was afforded a VA heart examination in December 2016. After a thorough review and summary of the Veteran's electronic claims file, the examiner determined that the Veteran's coronary artery disease is less likely than not (less than 50 percent probability) incurred in or caused by service. The examiner provided the following rationale, which is transcribed below: 

Available medical records reviewed. The Veteran reports that he was told on his enlistment physical examination that he had a heart murmur and feels this has caused his cardiac problems. Enlistment examination dated 9 July 1980 is silent for cardiac. It is marked positive for lungs and chest, stating "mild pectus excavatum - heart normal." Pectus excavatum is a deformity of the chest wall characterized by a sternal depression, in this case "mild." There is no documentation in his VBMS service treatment records of any cardiac condition or noted cardiac signs or symptoms. ETS dated 11 August 1983 history by and signed by Veteran is silent for "heart trouble," "shortness of breath," "pain or pressure in chest," "chronic cough," "palpitation or pounding heart." Physical examination is also silent for cardiac condition.

The Veteran began having problems with cardiac disease in May 2002 when he experienced an inferior wall myocardial infarction and was treated at Casa Grande Regional Medical Center in Casa Grande, Arizona. He underwent stent placement X5. Prior to his MI, he was a 2 to 3 pack/day cigarette smoker and had essential hypertension and hypercholesterolemia, all being high risk factors for ischemic heart disease. Echocardiogram dated 20 May 2002 revealed left ventricular hypokinesis involving the inferior septum, inferior and lateral wall, ejection fraction of 45%. He was hospitalized in September 2003 for observation due to chest pain at Cape Canaveral Hospital, Cocoa Beach, Florida, and also underwent cardiac medication adjustments. History on admission revealed that he continued to smoke 2 to 3 packs of cigarettes per day. He also had significantly elevated blood sugars and, although in the setting of acute illness, was diagnosed with diabetes mellitus type II due to his family history and his history. He was treated by an endocrinologist.

The Veteran was hospitalized 13 April 2004 at Florida Hospital, Orlando Florida for a diagnostic cardiac catheterization, attempted angioplasty of the RCA which was unsuccessful. He then underwent a CABG for a singular graft to the posterior descending artery. History is noted to state that "the patient has a long history of tobacco abuse and obesity and has mild borderline diabetes mellitus."

The Veteran was admitted with a one week history of chest pain 29 October 2009 to St. Francis Downtown Hospital, Greenville, SC, and underwent cardiac angiography revealing severe single vessel CAD with a patent graft to the RCA, and a moderately reduced left ventricular function. Medications were adjusted.

The Veteran reports that he again underwent stent placement X1 in 2012, records not located, at St. Francis Hospital, Greenville, SC by Upstate Cardiology, Greenville, SC. 

The Veteran's CAD was diagnosed in May 2002. He had smoked 2-3 packs of cigarettes/day since he was ~16 years old for 50+ pack years, a history of essential hypertension and hyperlipidemia, later insulin dependent diabetes mellitus, all of these being the highest risk factors for developing ischemic heart disease. Enlistment and separation examinations are silent for cardiac disease. From discharge to development of cardiac disease is a 19 year history.

Coronary arteries are the vessels that feed oxygenated blood to the heart muscle itself; CAD is when these particular vessels become diseased. Valves, which cause a heart murmur, are part of the mechanics of the heart function, not related to the heart muscle's blood supply. Echocardiogram dated 6 December 2016 reveals no valvular disease. The Veteran's diagnosis of ischemic heart disease, CAD, is less likely than not (<50%) incurred or caused by his military service.

There were no further remarks. 

Here, the Board determines that the preponderance of the evidence shows that the Veteran's heart disability, diagnosed coronary artery disease, did not manifest within service or for many years thereafter and that it is otherwise not related to service. The Board finds the reasoning of the December 2016 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Importantly, the December 2016 examiner provided a very thorough summary of the Veteran's medical history and determined that the Veteran does not have a heart murmur. The VA examiner explained that the Veteran's coronary artery disease was diagnosed in May 2002, which is over 19 years since discharge from service and far apart from the one year presumptive period. See 38 C.F.R. §§ 3.307, 3.309. The VA examiner also posited a number of other likely causes of the Veteran's coronary artery disease, including the Veteran's history as a smoker, as well as non service-connected conditions of hypertension, hyperlipidemia, and diabetes mellitus. 

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of his coronary artery disease. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his coronary artery disease occurred as a result of an in service episode of shortness of breath is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of a trained medical professional warrants greater probative weight than the Veteran's lay contentions. The Board reiterates that no medical professional, VA or otherwise, has rendered an opinion linking his coronary artery disease to active service. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for coronary artery disease (claimed as heart problem and chest pain) and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.

Right testicular condition

The Veteran seeks entitlement to service connection for a right testicular condition. The Board notes that his claim as to this issue was reopened and remanded by way of its previous October 2016 decision. The reopening of his claim was based primarily on his statements that he had recently discovered some lumps on his right testicle which were tender. This was confirmed by a July 2010 VA treatment report.

The Board initially observes that the Veteran's service treatment records are silent to any right testicular condition. However, the Board acknowledges that the Veterans August 1983 separation examination documents a "varicocele, L scrotom."

Pursuant to the Board's October 2016 remand, the Veteran was afforded a VA examination in December 2016. Upon examination, the examiner provided a diagnosis of right testicular hydrocele, dated 2000. The Veteran complained that the hydrocele was tender at times. After a thorough review of the Veteran's electronic claims file, the VA examiner determined that the Veteran's right testicular hydrocele is less likely than not (less than 50 percent probability) incurred in or caused by service. The examiner provided the following rationale, which is transcribed below: 

Available medical records reviewed. The Veteran's ETS dated 11 August 1983 reveals a history which is silent for a genitourinary condition and physical examination reveals a, "varicocele L scrotom."

The Veteran was found to have a benign right testicular cyst on physical examination by his primary care provider which was proven by ultrasound. This is noted in admission documentation of the Veteran to Parrish Medical Center for a bilateral inguinal hernia repair performed 20 November 2000. 
	
A varicocele is a formation of dilated veins in the spermatic cord that be felt and sometimes seen as a tortuous area on the surface of the scrotum. They occur when the pampiniform plexus veins in the scrotum become enlarged, much like varicose veins in the leg. Varicoceles are more common on the left side of the scrotum and occur in about 15% of males. They usually cause no pain .

A hydrocele is a fluid filled sac in the scrotum usually developed in adult men due to inflammation or injury within the scrotum. They usually do not require treatment.

Therefore a varicocele and a hydrocele are two very different formations. The Veteran's varicocele was documented on his ETS as being on the left, and the hydrocele is documented in hospital admission notes, 17 years after discharge from the military, as being on the right. As such, the Veteran's testicular condition is less likely than not (<50%) incurred or caused during military service.

There were no further remarks. 

Here, the Board determines that the preponderance of the evidence shows that the Veteran's right testicular hydrocele did not manifest within service or for many years thereafter and that it is otherwise not related to service. Again, the Board finds the reasoning of the December 2016 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the history of his right testicular condition. Notably, the examiner explained that while the Veteran's service treatment records document a varicocele on his left testicle, his right testicle was normal. Further, the examiner explained the medical differences between a varicocele and hydrocele and noted that both formations were relatively normal for adult males. Finally, the examiner remarked that the Veteran's right testicular hydrocele did not manifest until almost 17 years after service. 

The Board has considered the Veteran's lay statements and he is competent to describe his right testicular problems, but he is not competent to provide an etiological opinion as to a complex medical condition such as a testicular hydrocele or varicocele.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety), to include as secondary to a service-connected disability.

Initially, the Board notes that the Veteran's service treatment records are silent as to any psychiatric treatment.

The Board further notes that the Veteran has received some psychiatric treatment since 2004, soon after he experienced a myocardial infarction.

Pursuant to the Board's October 2016 remand, the Veteran was afforded a VA examination in November 2016. Upon examination, the denied seeking any mental health treatment while in service and stated that he first sought treatment around 2004 after losing his trucking business and suffering a heart attack. The Veteran also reported a history of alcohol abuse until his heart attack and denied any current alcohol problems. The VA examiner diagnosed the Veteran with moderate, recurrent major depressive disorder, "most likely secondary to his heart attack/heart disease." After a thorough review of the Veteran's electronic claims file, the examiner provided the following remarks: 

It is my clinical opinion that [the Veteran] is at least as likely as not experiencing symptoms of Major Depressive Disorder secondary to his heart attack and coronary heart disease. It is my clinical opinion that his depressive symptoms did not begin during his military service nor were initially caused by or permanently aggravated by his service-connected right hand disability. These opinions are based on findings from in-person evaluation, objective psychological testing, and review of available records. 

[The Veteran] reported mild symptoms of depression and objective psychological testing also suggested some mild concerns with depressive symptoms. All medical records suggest a timeline that supports symptoms beginning after his heart attack and subsequently losing his business in 2004 due to his heart disease. Additionally, VA medical records in 2004 state that he reported feeling depressed due to him losing everything he had worked for to that point.

The Board determines that the preponderance of the evidence shows that the Veteran's acquired psychiatric disorder, now diagnosed as major depressive disorder was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disabilities. The Board finds the reasoning of the November 2016 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Here, the November 2016 examiner determined that the Veteran's symptoms did not onset in service, nor were they caused by or permanently aggravated by a service-connected right hand disability. Instead, the November 2016 examiner attributed the Veteran's major depressive disorder and symptoms as "beginning after his heart attack and subsequently losing his business in 2004." Most importantly, and as discussed in a previous section herein, the Veteran's coronary artery disease does not warrant service connection. Therefore, it is not eligible to be considered for secondary service connection under  38 C.F.R. § 3.310. 

The Board has considered the Veteran's lay statements and he is competent to report his mental symptoms. However, the specific issue in this case, the nature and etiology of the Veteran's major depressive disorder, falls outside the realm of common knowledge of a lay person. Moreover, at no time has a trained medical professional opined that the Veteran's major depressive disorder is etiologically related to service or a service-connected disability.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for coronary artery disease (claimed as heart problem and chest pain) is denied.

Entitlement to service connection for a right testicular condition is denied.
 
Entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety), to include as secondary to a service-connected disability is denied.
REMAND

An August 2015 rating decision granted the Veteran's claim for a TDIU, effective June 29, 2013, which was the date the Veteran first met the criteria for a grant of this benefit. As discussed above, the Veteran appealed the Board's October 2016 decision to the Court, to the extent that it declined to reach the issue of a TDIU in the first instance because it had recently been awarded. In other words, the Veteran seeks entitlement to an effective date prior to June 29, 2013 for the award of a TDIU. 

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2017).

Prior to June 29, 2013, Service connection was in effect for the following disabilities: amputation of little finger (20 percent from September 13, 1983); gastroesophageal reflux disease with hiatal hernia and peptic ulcer disease (10 percent from April 26, 2010); longer finger degenerative joint disease, right hand (10 percent from April 16, 2013); index finger degenerative joint disease, right hand (10 percent from April 16, 2013); donor site scars, right calf (noncompensable from September 13, 1983); esophageal stricture (noncompensable from April 26, 2010); thumb degenerative joint disease, right hand (noncompensable from April 16, 2013); and surgical scars, right hand and right wrist (noncompensable from April 16, 2013). The combined rating from April 16, 2013 was 40 percent. He was thus not eligible for entitlement to a TDIU on a schedular basis, because there was no single disability rated 60 percent, and the ratings did not combine to 70 percent. 

As the Veteran did not meet the schedular criteria, the Board will next consider whether referral for an extraschedular TDIU rating prior to June 29, 2013 is warranted. If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director of Compensation Service for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b) (2016). The Board cannot award TDIU on this basis in the first instance. 

There have been contentions that secondary to his right hand impairment he was unable to continue in his occupation as a truck driver.  He has detailed the difficulty he had with the steering wheel and with strength in the right hand.  

As such, although prior to June 29, 2013, the Veteran did not meet the schedular criteria for a TDIU as set out in 38 C.F.R. § 4.16(a), a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. The Board finds that there is sufficient evidence to suggest that the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to June 29, 2013. Thus, the Board finds the Veteran's claim of entitlement an effective date prior to June 29, 2013 for the award of a TDIU should be referred to the Director of Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to an effective date earlier than June 29, 2013 for the award of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). The electronic claims files should be provided to the Director of Compensation Service. 
 
2. Thereafter, the issue should be readjudicated. If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


